Notice of Pre-AIA  or AIA  Status

Response to Amendment
Applicant’s amendment filed on 11/16/2020, has been entered and carefully considered. 
Claims 1-21 have been cancelled and Claims 22-43 are newly added and currently pending. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 28-31, 33, 39-41, 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mopuri et al (US 2016/0182300). 
Regarding claim 22, 33,  Mopuri teaches a method/ system, comprising: 
a memory configured to store computer-readable instructions; and a processor ([0030]) configured to implement the computer-readable instructions to:
determining a correspondence between Border Gateway Protocol (BGP) attribute information and action information, wherein the correspondence indicates that a forwarding node is to perform an action associated with the action information to packets identified by the BGP attribute information 

Regarding claim 28, 39,  Mopuri further teaches sending the correspondence to the forwarding node comprises sending a BGP packet comprising the correspondence to the forwarding node (Fig. 4, step 402,  “BGP Flowspec” corresponds a BGP packet comprising the correspondence”, the receiving step implies sending from the transmission side).

Regarding claim 29, 40, Mopuri further teaches sending the correspondence to the forwarding node comprises sending a Border Gateway Protocol Flow Specification (BGP FlowSpec) packet comprising the correspondence to the forwarding node (Fig. 4, step 402,  “BGP Flowspec”).

Regarding claim 30, Mopuri further teaches the method is implemented by a control node (Fig. 1, element 102, flowspec controller).

Regarding claim 31, 41, Mopuri further teaches the action is associated with traffic statistics ([0034], “rate-limit”, transmission rate is one of the traffic statistics).

Regarding claim 43, Mopuri further teaches the system is a device ([0019], Fig. 1, element 102).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27, 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mopuri et al in view of Rosen et al, RFC 7153, “IANA Registries for BGP Extended Communities”. 
Regarding claim 23, 34, Mopuri teaches all of the limitations except that the BGP attribute information comprises one or more autonomous system (AS) numbers. Rosen teaches the above limitations (Section 5.2.2., “two-Octet AS-Specific Extended community sub-Type”). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Rosen in the system disclosed by Mopuri in order to enable specific routing policy based on AS numbers. 

Regarding claim 24, 35,  Mopuri in view of Rosen further teaches the BGP attribute information comprises a community list (Rosen, see abstract IPv6-Address Specific Extended community attribute).

Regarding claim 25, 36, Mopuri in view of Rosen further teaches the BGP attribute information comprises an extended community list (Rosen, see abstract IPv6-Address Specific Extended community attribute).

Regarding claim 26, 37, Mopuri in view of Rosen further teaches the BGP attribute information comprises an Internet Protocol version 4 (IPv4) prefix list (Rosen, Section 5.2.6, “IPv4-address Specific Extended community”). 

Regarding claim 27, 38, Mopuri in view of Rosen further teaches the BGP attribute information comprises an Internet Protocol version 6 (IPv6) prefix list (Rosen, see abstract IPv6-Address Specific Extended community attribute).

Claim 32, 42 is rejected under 35 U.S.C. 103 as being unpatentable over Mopuri et al in view of Aybay et al (US 2013/0003554). 
Regarding claim 32, Mopuri teaches all of the limitations except that interface information of an interface of the forwarding node, wherein the interface information indicates an interface where the action is to be performed. Aybay teaches the above limitation ([0040], “interface information”). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Aybay in the system disclosed by Mopuri for the purpose of preforming particular routing policy per interface basis. 




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SIMING LIU/Primary Examiner, Art Unit 2411